Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 104134870) in view of Cao (CN 209636124) and further in view of Hwangbo, “Cu/Co Multilayer-Based High Signal Integrity and Low RF Loss Conductors for 5G/Millimeter Wave Applications”, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 66, NO. 8, AUGUST 2018, pages 3773-3780.
Regarding claims 1 and 11, Chen discloses in Figure 6, an antenna device comprising: an array of patch antennas (2) on a substrate (1); and a microstrip feeding line (4) coupled to the array of patch antennas.
Chen does not disclose the patch antennas formed of a combination of a ferromagnetic conductor material at a first thickness and a nonferromagnetic conductor material at a second thickness in alternating multilayers.
Cao discloses in Figure 2 and translation page 4, antenna being formed of a combination of ferromagnetic conductor material at a first thickness and nonferromagnetic conductor at a second thickness in alternating multilayers (32-35). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna material forming the patch antennas of Chen with the antenna material being formed by a combination of ferromagnetic and nonferromagnetic conductor materials as taught by Cao to improve the performance of the antenna device. 
Note that, Cao is silent on the first thickness and the second thickness in alternating multilayers. However, Hwangbo discloses in Figure 3a, a low RF loss conductor comprising a combination of ferromagnetic conductor material (cobalt) at a first thickness and nonferromagnetic conductor (copper) at a second thickness in alternating multilayers. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first thickness and the second thickness of Cao with the first thickness and the second thickness as taught by Hwangbo to optimize the radiation characteristic for the patch antennas based on particular application or environment of use.
 Therefore, to employ having the patch antennas being formed of a combination as claimed invention would have been obvious to person skill in the art.
Regarding claims 2 and 12, as applied to claims 1 and 11, Cao discloses, wherein the non-ferromagnetic conductor material is Copper and the ferromagnetic conductor material is Cobalt.
Regarding claims 3-4, 8, 13-14 and 18, Hwangbo discloses in Figure 3, a second thickness of the Copper layer being approximately 150 nm and a first thickness of the Cobalt layer being 25 nm, and containing at least 10 pairs of the Copper and Cobalt layers, and the substrate being glass.
Regarding claims 5 and 15, as applied to claims 1 and 11, Chen discloses in Figure 6,
wherein the array of patch antennas (2) comprises at least a 4 x 4 array of the patch antennas.
Regarding claims 6-7 and 16-17, Chen discloses every feature of claimed invention as expressly recited in claims 5 and 15, except for an operation frequency of the antenna device comprising at least
28 GHz. However, such difference is not patentable. It would have been obvious to one having ordinary
skill in the art before the time the invention was made to select the size the patch antenna for a desired
operating frequency assigned to the antenna device based on particular application or environment of
use. Therefore, to employ having the operating frequency as claimed invention would have been obvious to person skill in the art.
Regarding claims 9 and 19, Chen discloses every feature of claimed invention as expressly recited in claims 1 and 11, except for the antenna device coupled to a 5G radio frequency (RF) front end module for signal transmission and reception. However, such difference is not patentable. In order to use an antenna device to transmit and receive signal, the antenna device have to couple to a 5G radio frequency (RF) front end module for signal transmission and reception. One of such examples is the teaching of Arface et al. (US 2020/0169285), Fig. 3A and par. 0044, the antenna device (312) coupled to
a 5G radio frequency (RF) front end module (300) for signal transmission and reception. Therefore, to employ having the antenna device coupled to 5G RF front end module as claimed invention would have been obvious to person skill in the art.
Regarding claims 10 and 20, as applied to claims 1 and 11, Chen discloses in Figure 6, wherein the microstrip feeding line (4) comprises a power divider.
Response to Arguments
5.	 Applicant’s arguments, filed 09/13/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of as set forth above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845